Judgment, denominated an order, Supreme Court, New York County, entered April 28, 1978, denying petitioner’s motion for an order staying arbitration, unanimously reversed, on the law, without costs or disbursements, vacated, and the petition for a stay granted, and a hearing directed on the offending vehicle’s insurance status. Because a question of fact exists as to whether the offending vehicle was covered by insurance at the time of the accident, a trial should be held to determine the issue. Concur—Murphy, P. J., Fein, Lane and Sullivan, JJ.